DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Application 17/474,201 claims foreign priority to Japanese application JP2020-197099, filed 11/27/2020. 
Applicant’s submission dated 09/14/2021 has been received and made of record. 
The IDS dated 09/14/2021 has been fully considered. 
Claims 1-15 are pending in Application 17/474,201.

Claim Objections
Claims 4, 9, and 14 are objected to because of the following informalities: the claims recite the limitation “the plurality of keywords included in the keyword dictionary is a keyword used to create the model”.  As the plurality of keywords cannot be a single keyword, Examiner has interpreted the term “is” instead as “comprises” for purposes of initial examination. Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Armstrong (US 6356633 B1) in view of Holzband (US 2019/0158610 A1).

Regarding claims 1, 6, and 11, Armstrong discloses a non-transitory computer-readable recording medium storing an estimation program that causes a processor included in a computer to execute a process/an estimation method/an information processing device comprising (Armstrong: Claims 1, 12, and 30, “system”, “method”, “computer-readable medium… processor”): 
	a receiver configured to receive a message of an estimation target of a forwarding destination (Armstrong: Claim 1, “an electronic mail server for incoming and outgoing electronic mail messages”); 
	and a processor (Armstrong: Claim 30, “instructions when executed by a processor cause said processor to perform steps”) configured to: 
		estimate, (Armstrong: Column 5 Lines 50-55, “e-mail processing system 115 may be configured to route incoming e- mail messages to particular agents having particular agent skill sets as indicated within agent skill set database 150 as shown in FIG. 2A” and Figures 2A and 3B, and 
		output a forwarding destination (Armstrong: Claim 1, “route said incoming electronic mail message and said predefined response via said electronic mail server system to a corresponding agent of the identified agents”, and Column 5 Lines 50-55, “e-mail processing system 115 may be configured to route incoming e- mail messages to particular agents having particular agent skill sets as indicated within agent skill set database 150 as shown in FIG. 2A”).
	Armstrong does not explicitly disclose: search past messages for a message similar to the received message.
	However, Holzband discloses: search past messages for a message similar to the received message (Holzband: Paragraphs [0042] and [0045], “Diagram 400 includes a response platform 460 configured to generate a data model based on analyses of historic electronic messages and corresponding dispositions thereof…  each cluster 423 of data may define a subset of electronic messages having one or more similarities (e.g., a statistically same topic)”; this is in addition or in the alternate to word matching). 
	Armstrong and Holzband are analogous art in the same field of endeavor as the instant invention as both are drawn to message analysis. The differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains; that is, it would have been obvious to incorporate Holzband’s historical analysis into the system of Armstrong to allow for improved analysis and routing. 

Armstrong-Holzband discloses 2/7/12. The non-transitory computer-readable recording medium according to claim 1/method according to claim 6/device according to claim 11, wherein the estimating includes identifying the word as a keyword when the word is included in a keyword dictionary in which a plurality of keywords is set (Armstrong: Claim 4, “a keyword database storing at least one pre-configured keyword corresponding to said at least one term”, and Figure 2A).

Armstrong-Holzband discloses 3/8/13. The non-transitory computer-readable recording medium according to claim 2/method according to claim 7/device according to claim 12, wherein the estimating includes identifying the similar word as a keyword when the word is not included in the keyword dictionary and a similar word similar to the word is included in the keyword dictionary (Holzband: Paragraph [0045], “a degree of similarity with synonyms or other words”).

Armstrong-Holzband discloses 4/9/14. The non-transitory computer-readable recording medium according to claim 2/method according to claim 7/device according to claim 12, wherein the plurality of keywords included in the keyword dictionary is [comprises] a keyword used to create the model (Armstrong: Claim 4, “a keyword database storing at least one pre-configured keyword corresponding to said at least one term”, and Figure 2A).

Armstrong-Holzband discloses 5/10/15. The non-transitory computer-readable recording medium according to claim 1/method according to claim 6/device according to claim 11, wherein the outputting includes outputting information associated with the identified keyword in a case of outputting the estimated forwarding destination (Armstrong: Claim 1, “route said incoming electronic mail message and said predefined response via said electronic mail server system to a corresponding agent of the identified agents”, and Column 5 Lines 50-55, “e-mail processing system 115 may be configured to route incoming e- mail messages to particular agents having particular agent skill sets as indicated within agent skill set database 150 as shown in FIG. 2A”; the predefined response includes information associated with the identified keyword).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 	Cudak (US 2021/0176198 A1) describes a system for dynamically determining recipients of received messages (Cudak: Claim 1) based on contextual information, including communication history (Cudak: Claim 5) and keywords (Cudak: Paragraph [0064]), and forwarding the messages accordingly (Cudak: Claim 1).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IMAD HUSSAIN whose telephone number is (571)270-3628. The examiner can normally be reached Monday-Friday 0900-1700 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kamal Divecha can be reached on (571) 272-5863. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/IMAD HUSSAIN/Primary Examiner, Art Unit 2453